Citation Nr: 1500130	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-30 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for coronary artery disease, status post coronary artery bypass graft (claimed as ischemic heart disease) (herein heart disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which confirmed and continued a July 2011 rating decision by the same RO.

The Veteran testified at a November 2013 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the most recent Supplemental Statement of the Case, issued in March 2013, additional evidence was received without a waiver of Agency of Original Jurisdiction (AOJ) review.  As the Veteran's claim is being remanded, the AOJ will have the opportunity to review this evidence in the first instance.    

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a heart disability that he claims is a result of exposure to herbicides and other solvents while serving in Korea.  

38 C.F.R. § 3.307(a)(6)(iv) (2014) provides that:

A [V]eteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the [V]eteran was not exposed to any such agent during that service.

The Veteran's personnel records indicated that the Veteran served in Korea from January 1970 to February 1971.  See DA Form 20, page 2.  The Veteran's record of assignments noted the following organizations while the Veteran was in Korea: "Co B 55th Maint Bn," "HQ & Co A 55th Maint Bn" and "194th Maint HHD".  See DA Form 20, page 3.  While in Korea, the Veteran's principal duty was listed as "Autmv Rep Parts Spec" and his MOS was listed as 76S20, 76S40 and 76Y40.  See DA Form 20, pages 1 and 3.  In an April 2011 statement, the Veteran stated that "[a]s a 76S20 and a 76Y40 my responsibilities included overight [sic], cataloging, and delivery of military parts for armored vehicles, trucks, jeeps, helicopters etc to various units in and along the DMZ."  The Veteran additionally stated "that these deliveries were often done on a weekly basis and overnights were common at Army posts in the north along the DMZ."  At the November 2013 Board hearing, the Veteran testified that while in Korea, he was "in a division called KORSTAM, which stood for Korea Support Command" and that the "main job" and "primary goal was to help and supply the infantry divisions, 2nd and 7th infantry divisions on the military zone between North and South Korea."  See December 2012 Board Hearing Transcript, page 3.  Reference was made to the locations of these units being at Camp Casey and Camp Hovey, which were stated to be in "the very northern part of South Korea."  See id.    

VA's Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(p) includes a table of "[t]he units or other military entities that DoD has identified as operating in or near the Korean DMZ during the qualifying time period" of 38 C.F.R. § 3.307(a)(6)(iv) (2014).  While the units that the Veteran served in while in Korea (55th Maintenance Battalion and 194th Maintenance) are not on the list, various units from the 2nd and 7th Infantry Division are listed.  As such, the Board concludes that remand is required for additional development.  Specifically, the Joint Services Records Research Center (JSRRC), or other appropriate entity, must be contacted to determine whether it is at least as likely as not that the Veteran's units while stationed in Korea would have supported the 2nd and 7th infantry divisions near the DMZ and whether the Veteran "served between April 1, 1968, and August 31, 1971, in a unit that...operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period."  38 C.F.R. § 3.307(a)(6)(iv) (2014).  

Additionally, not all of the Veteran's personnel records have been obtained and, on remand, must be obtained.

   Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete personnel record.

2.   Contact the Joint Services Records Research Center (JSRRC), or other appropriate entity, to determine whether it is at least as likely as not that the Veteran's units (55th Maintenance Battalion and 194th Maintenance) while stationed in Korea supported the 2nd and 7th infantry divisions near the DMZ and whether the Veteran "served between April 1, 1968, and August 31, 1971, in a unit that...operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period."  38 C.F.R. § 3.307(a)(6)(iv) (2014).  

Any appropriate development to address these inquiries, such as request for or review of unit histories or Morning Reports (as the Veteran stated in his April 2011 statement that with his in-service deliveries "overnights were common at Army posts in the north along the DMZ"), must be conducted.  Attention is invited to the Veteran's April 2011 statement and November 2013 Board hearing testimony, which contained details from the Veteran regarding his in-service duties.  (The Board hearing transcript is uploaded to Virtual VA, dated January 30, 2014).

3.  After completing the requested actions and undertaking any additional development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



